COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Cause No 01-12-00704-CV; In re Tammy Fountain, Relator

            Original Proceeding on Petition for Writ of Habeas Corpus from Order Revoking
            Suspension and for Commitment to County Jail, Cause No. 2010-31997, in the 309th
            District Court of Harris County, Texas.

        Relator Tammy Fountain was found in contempt of the trial court’s orders in an order
dated May 24, 2012. A 60-day jail sentence was suspended conditioned upon relator’s future
compliance with court orders. The suspension of the sentence was revoked on July 31, 2012 and
relator was committed to the Harris County Jail. Fountain filed this original habeas corpus
proceeding, and we ordered her released on bail pending resolution of the proceeding. The case
was set for submission on September 11, 2012 and this Court denied relief with written opinions
issued on December 28, 2012.

         On January 2, Fountain filed a motion for rehearing, in which she informed the Court, for
the first time, of an agreement between the parties dated December 12, 2012, whereby real party
in interest Kathy Katcher agreed that “[t]he current enforcement shall be dismissed with
prejudice,” though the parties now disagree about the timing issues and effect of that agreement.
Katcher contends that the enforcement action would not be dismissed until June 2013, and
Fountain concedes that “a reading” of the agreement “may also support the position” that the
agreement did not require that this Court be informed of the agreed dismissal of the enforcement
action until after the entry of a final order anticipated “after June 2013.” Despite the foregoing,
Fountain requests in her motion for rehearing that we now “issue a writ of habeas corpus.”

       As part of her response to the motion for rehearing, Katcher requested that we abate this
proceeding until July 1, 2013 to permit the parties to effectuate their agreement. The request for
abatement is granted, and this case is abated.

         This case is removed from this court’s active docket until further order of this court. The
parties shall timely notify this court of all events affecting the status of this case, including when
the trial court has entered a final order. The parties shall file either a status report or a motion to
dismiss by July 1, 2013.
       It is so ORDERED.


Judge=s signature: /s/ Michael Massengale
                    Acting for the Court

Panel consists of Justices Keyes, Massengale, and Brown



Date: January 29, 2013